Citation Nr: 1316464	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to an initial schedular and/or extraschedular rating in excess of 20 percent for postoperative residuals of a torn meniscus of the right knee with knee strain.  

3.  Entitlement to an initial schedular and/or extraschedular rating in excess of 10 percent for postoperative residuals of a partial medial meniscectomy of the left knee with knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to September 2004, with prior active service totaling eight years, four months, and nineteen days.  

By its decision of September 7, 2011, the Board of Veterans' Appeals (Board) granted entitlement to an initial rating of 20 percent for the Veteran's service-connected right knee disorder characterized as postoperative residuals of a torn meniscus with right knee strain, but denied a schedular evaluation in excess of 20 percent for that disability.  In addition, service connection for tinnitus was granted and service connection for a cervical spine disorder was denied.  Certain other issues, including entitlement to service connection for erectile dysfunction, a temporary total rating involving left knee surgery in February 2006, and a clothing allowance, were specifically referred for initial development and adjudication.  Also, issues involving claims for service connection for left shoulder and lumbar spine disorders, as well as an initial rating for a left knee disorder and an extraschedular rating for the above-referenced right knee disorder, were remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  

An appeal of the Board's denial of an initial schedular rating in excess of 20 percent for postoperative residuals of a torn meniscus with right knee strain to the U.S. Court of Appeals for Veterans Claims (Court) followed.  The parties to that appeal thereafter jointly moved the Court to vacate and remand that issue for further consideration.  The Court by its August 2012 order granted the parties' motion and the case has since been returned to the Board for further review.  

The AMC in addressing those issues remanded by the Board in September 2011 determined by its rating decision of December 2012 that a grant of service connection for chornic lumbosacral strain was in order, thereby removing that matter from the Board's jurisdiction.  Following the AMC's attempts to complete the actions relating to the other remanded issues, the appeal was recertified by the AMC to the Board.  

Additional documentary evidence consisting of the Veteran's written statements and medical records compiled in 2011, 2012, and 2013 by VA and non-VA sources was received by the RO in January 2013, with receipt in February 2013 of a waiver for its initial consideration by the RO.  These documents were ultimately received by the Board in March 2013.  

No action appears to have been undertaken to date by the RO as to the Veteran's claim for a clothing allowance.  That matter is referred to the RO for initial development and adjudication.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The basis of the parties' joint motion was that the Board in September 2011 erred in denying entitlement of the Veteran to a separate, schedular disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, for his service-connected right knee disorder.  The parties were in agreement that the Board misapplied the law in stating that, a compensable rating was not warranted under DC 5003, although X-rays revealed right knee arthritis, "range of motion of the right knee is [not] too significant to approximate even a noncompensable under DC 5260 or 5261."  The parties noted that DC 5003 did not require limitation of motion that is noncompensable under the appropriate DCs to be "significant."  Remand was deemed necessary to allow the Board to provide an adequate statement of reasons or bases.  

Review of the record both as to the issue before the Court and those appellate issues remaining after the AMC's attempt to develop those issues as the Board had directed indicates a need for additional remand of these matters, prior to entry of a final Board decision as to each.  The underlying reasons are set forth in detail below.  

The Veteran's Virtual VA claims folder indicates that by a rating decision of August 2012 service connection was denied for erectile dysfunction, as were claims for special monthly compensation and a temporary total rating, the latter of which was noted to have been received in February 2012, but for which disability or for what specific period of time is not therein indicated and remains unknown.  Specifically referenced therein were a statement in support of claim received on April 29, 2012, and the report of a VA medical examination of September 27, 2011, with an addendum of November 2, 2011.  None of the foregoing items is within the actual or Virtual VA claims folder of the Veteran.  

Moreover, the Virtual VA file also includes a rating decision of March 23, 2013, granting a temporary total rating for the right knee from February 21, 2012, to March 31, 2012.  Among the listed items then considered were two written statements from the Veteran received, respectively, by VA on September 27, 2012, and January 11, 2013; as well as records of treatment from South Jersey Spine and Pain compiled in June and July 2011, Booth Radiology in July 2011, and the VA Medical Center in Philadelphia, Pennsylvania, from "August 2011 to October 2013."  The referenced statements of the Veteran are not within the actual or Virtual VA file, and although some private treatment records from South Jersey Spine and Pain and Booth Radiology were previously received by VA, such were not considered by the AMC in the most recently issued supplemental statement of the case (SSOC) of December 2012.  Records of VA medical treatment dating to August 2011 were then on file, but the above-referenced SSOC did not identify the dates of the VA treatment records which were considered at that time.  

Also, by its September 2011 remand, the Board directed the AMC to adjudicate further the issue of entitlement to a schedular and extraschedular rating for a left knee disorder, but only the question of extraschedular entitlement was addressed on remand.  It, too, is unclear whether the inextricably intertwined issue of entitlement to a temporary total rating for the left knee based on February 2006 surgery therefor was ever addressed, as the rating decision of August 2012 and the notice letter relating thereto do not provide any specifics of what specific issue was then adjudicated.  

Regarding the requested VA medical examination and opinion regarding the claimed left shoulder disorder, the record reflects that such examination and opinion were provided in December 2011 based on the data then contained in the VA claims folder.  The VA examiner who conducted that evaluation opined that it was less likely as not that the Veteran's currently existing left shoulder strain was related to the left shoulder disorder claimed by him to have been present in service.  However, that opinion was accompanied by the VA examiner's notation that the Veteran's personal stack of medical records was larger than his claims folder, from which it is inferred that additional medical records may be in existence which are not now a part of his VA claims folder.  Also, the VA examiner therein requested assistance from the VA's rating board in identifying pertinent private medical records compiled by Academy Orthopedics during postservice years.  Further actions are needed to ascertain from the Veteran whether he is in possession of any additional medical records compiled in service or thereafter which are not already contained in his VA claims folder and to ensure that all available pertinent records from Academy Orthopedics have been obtained and considered by a VA medical professional prior to entry of a medical opinion as to the nexus of the Veteran's claimed left shoulder disability to service. 

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran in writing whether he is in possession of any additional evidence, including service treatment records, medical records compiled postservice, or other pertinent evidence, not already contained in his VA claims folder, and, if so, he should be asked to produce that evidence for its inclusion in the claims folder.  Advise him as well that if he provides written authorization for the release of any such records, with appropriate identification of the source and the approximate date of compilation, VA will attempt to obtain the records on his behalf.  If authorization is furnished, VA should then attempt to obtain all pertinent records not already on file.  

2.  Obtain for inclusion in the Veteran's VA claims folder the items referenced in the rating decisions of August 7, 2012, and March 23, 2013, which are not otherwise of record.  Included therein are the Veteran's statement in support of claim received on April 29, 2012; the report of a VA medical examination of September 27, 2011, with an addendum of November 2, 2011; two written statements in support of claim from the Veteran received by VA, respectively, on September 27, 2012, and January 11, 2013; and records of treatment from South Jersey Spine and Pain compiled in June and July 2011, Booth Radiology in July 2011, and the VA Medical Center in Philadelphia, Pennsylvania, from "August 2011 to October 2013."  

3.  Obtain for inclusion in the VA claims folder any pertinent VA treatment records, not already on file.  

4.  Upon obtaining the Veteran's authorization, ascertain whether any additional medical records, not already on file, pertaining to the Veteran's left shoulder are available from Academy Orthopedics, and, if so, obtain those records for inclusion in his VA claims folder.  

5.  Obtain a complete copy of the VA rating decision of August 7, 2012, involving a denial of a temporary total rating and if no more than a single page of narrative or two pages involving the code sheet are located, then initially develop and adjudicate the issue of the Veteran's entitlement to a temporary total rating based on left knee surgery in February 2006 and advise the Veteran in writing of the action taken and of his appellate rights.  

6.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the current nature and severity of his service-connected right and left knee disorders.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was in fact made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  Complete range of motion studies should be undertaken and the effects of pain and functional loss should be fully detailed.  All pertinent diagnoses should also be fully outlined.  

7.  Return the report, dated in December 2011, of a VA left shoulder examination compiled by D. Romanoff at the VA Medical Center in Philadelphia, Pennsylvania, for the preparation of an addendum to his earlier report.  That addendum should address the question of whether the Veteran's claimed left shoulder disorder originated in or is otherwise attributable to his military service.  If D. Romanoff is unavailable or in the event he desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed left shoulder disorder.  The Veteran's VA claims file must be furnished to D. Romanoff or his designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed, to include all pertinent service treatment records and those private medical records compiled postservice at Academy Orthopedics.  

Following a review of the claims folder, D. Romanoff or other VA examiner is asked to address the following questions, providing a complete rationale for each opinion offered: 

a)  Is it at least at likely as not (50 percent or greater probability) that any current left shoulder disorder of the Veteran originated in or is otherwise attributable to his military service or any event thereof?  

b)  Is it at least at likely as not (50 percent or greater probability) that any arthritis of the left shoulder was manifested during the one-year period immediately following the Veteran's discharge from service in September 2004, and, if so, how and to what degree was any such arthritis manifested?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or a nexus to service as against.  More likely and as likely support the contended nexus; less likely weighs against the claim. 

8.  After completion of the foregoing, refer the Veteran's claims for initial ratings for right and left knee disabilities to the Director of the VA's Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) (2012) for consideration of whether an extraschedular rating is warranted as to either knee.

9.  Lastly, readjudicate all of the issues on appeal on the basis of all of the evidence of record, to include all of the evidence developed since entry of the most recently issued decisional document, including that submitted to the RO in January 2013 and received by the Board in March 2013, and all dispositive legal authority.  Specific consideration must be accorded the question of whether a separate, schedular evaluation for right knee disablement under 38 C.F.R. § 4.71, DC 5003, is warranted.  If any of the benefit sought by this appeal continues to be denied, furnish to the Veteran an SSOC and afford him an opportunity to respond.  Then, the case should be returned to the Board for further appellate review. 

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





Department of Veterans Affairs


